DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This notice of allowability is in response to applicant’s amendments and arguments received 07/02/2021.  Currently, claims 1, 7-17 are pending.
Response to Arguments
Applicant’s arguments received 07/02/2021 have been fully considered.  Applicant’s amendments overcome the prior art of record.  The previous rejections have been withdrawn.  No new art is applied against the claims.
Allowable Subject Matter
Claims 1, 7-17 appear in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the subject matter not found or not suggested by the prior art includes the specific combination and arrangement of a drug delivery device and its method of use, including a removable cartridge and a housing configured for receiving the cartridge, the housing having a hinged door connection, the device including at least a first pressure actuated sensor for detecting the cartridge, and a second sensor configured to detect the door is in the closed position, the second sensor being one of a light barrier sensor, camera, barcode reader, and proximity sensor.  
The closest prior art includes US 7,704,231 to Pongpairochana et al.  Pongpairochana discloses a main body (2);

one or more first sensors (66) configured to detect the presence of the cartridge in the cartridge retainer (column 3 lines 35-41).
However, Pongpairochana does not disclose the first sensor is a pressure activated switch.  Although Pongpairochana discloses additional sensors, none indicate when the cartridge retainer is in the closed position.  The barcode reader is in fact part of the first sensor for detecting the cartridge.  
Newly cited art is to US 5,437,635 to Fields et al.  Fields discloses a drug delivery housing (10) with hinged door (14) and door sensor (94).  There is also a sensor (132) when a carrier (40) is inserted. However, the door sensor is not indicated as one of light barrier sensor, camera, barcode reader, and proximity sensor; and the carrier sensor is similarly not detailed as a pressure sensor.
US 2003/0163089 to Bynum similarly describes a presence of cartridge sensor (440), but does not further describe the second sensor or housing as claimed.
While each individual feature may be old in in the art, the examiner finds no motivation to combine the various art above to arrive at applicants’ invention, which appears to have the advantage of properly identifying the cartridge inserted and ensuring the apparatus is properly closed before operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783